United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1880
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Laron Isadel Hill

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: April 9, 2018
                              Filed: August 9, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

PER CURIAM.

      Laron Isadel Hill was serving a term of supervised release when he was found
to be in possession of a controlled substance and a firearm. The district court1


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
revoked his term of supervised release and sentenced him to 30 months’
imprisonment for violating the conditions of his release. Hill appeals, arguing that
the district court erroneously admitted laboratory reports into evidence without
requiring the laboratory technicians who had performed the testing to be available for
cross-examination. We affirm.

                                    I. Background

       In 2004, Hill pleaded guilty to conspiracy to distribute and possession with
intent to distribute 500 grams or more of cocaine in violation of 21 U.S.C.
§§ 841(a)(1), (b)(1)(B), and 846. He was sentenced to 100 months’ imprisonment to
be followed by a five-year term of supervised release, which began to run in May
2011.

       The probation office’s January 2016 petition to revoke Hill’s term of
supervised release alleged eight violations: (1) failure to abstain from illegal activity;
(2) failure to abstain from possession of a firearm; (3) failure to abstain from
frequenting places where drugs are sold, used, distributed, or administered; (4) failure
to abstain from excessive use of alcohol or drug possession; (5) failure to abstain
from associating with felons; (6) failure to answer truthfully to a probation officer;
(7) failure to notify the probation office of a change in residence; and (8) failure to
abstain from excessive alcohol and from purchasing, possessing, using, distributing
or administering any controlled substance.

      The government called three witnesses at the revocation hearing: Minneapolis
Police Officers Danielle Evans and Jeffrey Werner, and Probation Officer Elbert
Shepherd. Officer Evans testified that she participated in the execution of the search
warrant at Hill’s apartment. The officers handcuffed Hill as they entered the
apartment, and Evans then patted him down, finding $4,500 in cash in his pocket.
She thereafter found keys to a storage locker in a common area of Hill’s apartment,

                                           -2-
as well as a document indicating the storage locker belonging to Hill. Evans went to
the storage locker, which was located in the laundry room on the same level as the
apartment, and found an EAA .357 caliber revolver, .357 caliber ammunition, a
Taurus .45 caliber pistol, and suspected heroin inside a drawstring camouflage bag
that matched the pattern of Hill’s bed sheets. Evans turned the firearms and heroin
over to Officer Werner.

       Officer Werner, the lead investigator in the case, testified that he collected all
of the evidence seized during the search. He brought the seized substance back to the
police station, where it field-tested positive for heroin. Werner also collected a DNA
sample from Hill, and Minneapolis Police crime technicians swabbed the firearms for
DNA. He then delivered the suspected heroin along with the DNA samples to the
Bureau of Apprehension Forensic Science Laboratory (Forensic Lab) for further
testing. Over Hill’s objection, the district court admitted the forensic laboratory
report that confirmed that the seized substance was 24.853 grams of heroin. It also
admitted the laboratory report that determined that the DNA collected from the
Taurus .45 caliber pistol was a mixture of four individuals and that Hill could not be
excluded as a contributor, unlike 99.91 percent of the general population.

       Probation Officer Shepherd then testified that a condition of Hill’s supervised
release required him to submit to periodic drug testing, which included wearing sweat
patches that can detect controlled substances or related metabolites in a person’s
sweat. Shepherd also discussed the application, wearing, removal, delivery, labeling,
and results of the sweat patches. Over Hill’s objection, the district court admitted five
sweat patch laboratory reports, which indicated that Hill had used either cocaine,
heroine, or both, while wearing the patches.

      In admitting the laboratory reports over Hill’s objections, the district court
acknowledged that the rules of evidence do not apply to revocation hearings, but also
determined that the evidence was reliable. The district court then found that Hill had

                                          -3-
violated the conditions of his supervised release, that his conduct resulted in a Grade
A violation, and that he had a criminal history category of IV.2 The United States
Sentencing Guidelines (U.S.S.G. or Guidelines) recommended a sentence between
24 and 30 months’ imprisonment. The district court imposed a 30-month sentence.

                                    II. Discussion

      Hill argues that the district court erred in admitting the laboratory reports into
evidence in the absence of Hill’s opportunity to cross-examine the experts who had
prepared them. We review a district court’s evidentiary decisions, as well as its
decision to revoke supervised release, for abuse of discretion. United States v. Ray,
530 F.3d 666, 667 (8th Cir. 2008). We review de novo questions arising under the
Constitution. Id.

       The government concedes that it offered the district court no explanation for
not calling the technicians who had prepared the reports or the chemist who had
tested the substance. The Sixth Amendment’s Confrontation Clause guarantees a
defendant’s right to confront adverse witnesses in criminal prosecutions. U.S. Const.
amend. VI; see Crawford v. Washington, 541 U.S. 36, 42 (2004). In Melendez-Diaz
v. Massachusetts, 557 U.S. 305, 310-11 (2009), the Supreme Court held that a
defendant in a drug distribution case had the right to confront the analysts who tested
the seized substance because their certificates of the test results were testimonial and
the analysts were witnesses for the purposes of the Sixth Amendment. The Supreme
Court extended this holding in Bullcoming v. New Mexico, 564 U.S. 647, 663
(2011), concluding that a defendant charged with driving while intoxicated had the
right to confront the analyst who had personally conducted the analysis of the
defendant’s blood, and that the substitution of a person knowledgeable about the


      2
        Hill challenges the sentence only to the extent that it is based on the Grade A
violation. He does not challenge his Grade C violations.

                                          -4-
testing procedures would not satisfy the Sixth Amendment confrontation requirement.
Although Hill asks us to extend the Melendez-Diaz and Bullcoming holdings to
supervised release revocation hearings, we conclude that our holding that any error
in admitting the reports was harmless pretermits our consideration of that request.
We reach the same conclusion with respect to Hill’s argument that the Due Process
Clause and the Federal Rules of Criminal Procedure confer upon him the right to
cross-examine the laboratory technicians.

       We conclude that any error in admitting the laboratory reports in the absence
of an explanation by the government of why it did not provide live testimony from
the laboratory technicians was harmless. Although the laboratory reports supported
the government’s case, the remaining evidence was clearly sufficient to prove by a
preponderance of the evidence that Hill had violated his supervised release. United
States v. Miller, 557 F.3d 910, 913-47 (8th Cir. 2009) (citing 18 U.S.C. § 3583(e)(3))
(standard of review); United States v. Williams, 982 F.2d 1209, 1212 (8th Cir. 1992)
(“[T]he identity of a controlled substance can also be proved by circumstantial
evidence and opinion testimony.”). Testimony showed that Hill had $4,500 in cash
on him when he was searched, that police seized the suspected heroin and the
firearms from a locker that belonged to Hill, that the substance was concealed in a
drawstring bag that matched the pattern of Hill’s bed sheets, that the substance was
separated into numerous individual plastic bags in a manner consistent with drug
distribution, and that the substance field-tested positive for heroin. See United States
v. Salsberry, 825 F.3d 499, 501-02 (8th Cir. 2016) (holding that the testimony of a
probation officer, arresting officer, jailer, and the defendant, along with a positive
field test was sufficient to prove by a preponderance of evidence that the defendant
had violated his supervised release). The district court thus did not abuse its
discretion in revoking Hill’s supervised release and sentencing him in accordance
with its finding that he had violated the condition not to possess a controlled
substance or firearm.

      The judgment is affirmed.
                     ______________________________

                                          -5-